Wilson, Judge:
This matter is presently before me on a remand from a classification proceeding decided by the first division of this court in E. Leitz, Inc. v. United States, 36 Cust. Ct. 391, Abstract 59812. The judgment entered therein stated: “* * * that the matters be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d).”
The matter has been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the values of the involved merchandise and that such values were as follows:
Merchandise United States dollars per each
2 microscopes GO 48/92K_$146. 44
2 wooden containers to fit_ 12. 60
less 28 per centum discount on each item
*535I further find such values to be the dutiable values of said merchandise.
Insofar as the matter relates to all other merchandise, it is hereby dismissed.
Judgment will be entered accordingly.